 134321 NLRB No. 11DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates refer to 1993 unless otherwise indicated.2We find it unnecessary to pass on whether an announcementmade to the employees on April 1 regarding an increase in insurance
premiums violated the Act, for the judge did not find this to be a
violation and there was no exception to her failure to make such a
finding.3The judge inadvertently marked two paragraphs as par. 3 in herconclusions of law.Likra, Inc. d/b/a Mapleview Nursing Home andLocal 285, Service Employees International
Union, AFL±CIO, CLC. Case 1±CA±30470May 7, 1996DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDFOXOn July 31, 1995, Administrative Law Judge ArlinePacht issued the attached decision. The Respondent
filed exceptions with a supporting brief, and the Gen-
eral Counsel filed a cross-exception and an answering
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions as modified below and to adopt the rec-
ommended Order as modified.1. The judge found that the Respondent violated theAct by: (1) announcing to the Union on April 26,
1993,1that it had already put in place, effective April1, a new health insurance plan with a new carrier and
increased employee premiums; and (2) on June 1, uni-
laterally implementing a two-tier insurance plan under
which new hires would pay increased premiums.The remedy and Order of the judge's decision treatthe Respondent's April 1 unilateral implementation of
a change in insurance carriers as a violation of the Act.
The General Counsel, however, did not allege this
change as a violation of the Act, either in the original
complaint or in the complaint as amended at the start
of the hearing. Moreover, we note that the Union had
amended its unfair labor practice charge to delete anyreference to the change in carriers. Thus, we find that
this aspect of the remedy and Order are unsupported
and we will modify them accordingly. See Q-1 MotorExpress, 308 NLRB 1267, 1268 (1992) (dismissingviolations found by the judge but not alleged in the
original or amended complaint), enfd. 25 F.3d 473 (7th
Cir. 1994), cert. denied 115 S.Ct. 729 (1995); WXON-TV, 289 NLRB 615, 616±617 (1988) (deleting fromorder the judge's finding of violation as to conduct
neither alleged in complaint nor contended at hearing
or in posthearing brief to be unlawful), enfd. 876 F.2d
105 (6th Cir. 1989).2. We also reverse the judge's finding that the Re-spondent violated the Act by announcing to the Union
on April 26 that it had unilaterally changed insurance
carriers and increased the employees' insurance pre-
miums. The announcement regarding the change in
carriers, like the change in carriers itself, was not al-leged in the charge (as amended), the complaint, or theamended complaint, and therefore is not properly the
subject of an unfair labor practice finding. As to the
announcement regarding an increase in insurance pre-
miums, we find that the record does not support the
judge's factual finding that the Union was told at the
April 26 meeting that the Respondent had already in-
stituted the change in insurance premiums. We there-
fore will delete the pertinent paragraph from the
judge's conclusions of law and modify the Order and
notice accordingly.2AMENDEDCONCLUSIONOF
LAWDelete the paragraph marked as paragraph 3 and be-ginning with the words: ``Respondent violated
....''
3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Likra,
Inc. d/b/a Mapleview Nursing Home, Washington,
Massachusetts, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order as
modified.1. Substitute the following for the first sentence ofparagraph 1(a).``(a) Since about June 1, 1993, and continuing todate, unilaterally increasing the insurance premium
payments for newly hired employees in the below-de-
scribed unit, without giving prior notice and an oppor-tunity to bargain to the Union.''2. Substitute the following for paragraphs 2(a) and(b).``(a) On request, bargain with the Union as the ex-clusive representative of the employees in the above-
described appropriate unit concerning their terms and
conditions of employment; in particular, any changes
to the unit employees' insurance premium payments,
until agreement or impasse is reached and, if there is
an understanding, embody it in a signed agreement.``(b) At the Union's request, rescind the unilateralchanges in certain unit employees' health insurance
premium payments implemented on June 1, 1993, and
make the affected employees whole for any losses they
may have incurred by virtue of such changes until it
bargains in good faith with the Union or until reaching
agreement or impasse.'' 135MAPLEVIEW NURSING HOME1Unless otherwise noted, all events took place in 1993.3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to recognize and bargain ingood faith with Local 285, Service Employees Inter-
national Union, AFL±CIO, CLC as the exclusive bar-
gaining representative of employees in the following
appropriate unit:All full-time and regular part-time service andmaintenance employees, including nursing assist-
ants, restorative aides, activities assistants, laundry
aides, housekeepers, dietary aides, cooks and
maintenance employees employed by us at our
Lover's Lane Road, Washington, Massachusetts
facility, but excluding office clerical employees,
licensed practical nurses, registered nurses, social
workers, professional ... managerial ... con-

fidential employees, guards and supervisors as de-
fined in the Act.WEWILLNOT
, without prior notice to and bargain-ing with the Union, change any existing term or condi-
tion of employment for bargaining unit employees by
increasing employee contributions to their health insur-
ance plan.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of rights
guaranteed you by Section 7 of the Act.WEWILL
, on the Union's request, bargain with it asthe exclusive representative of our employees in the
above-described unit, about any proposed changes in
their health insurance premiums, and any other terms
and conditions of employment and, if agreement is
reached, WEWILL
embody such agreement in a signedcontract.WEWILL
, at the Union's request, rescind the unilat-eral increases in employee contributions to health in-
surance premiums that we announced and implemented
on June 1, 1993.WEWILL
make affected employees whole for anylosses they may have incurred by reason of our unilat-
eral increases in employee contributions to health in-
surance premiums, with interest.LIKRA, INC. D/B/AMAPLEVIEWNURSINGHOMEElizabeth A. Vorro, Esq., for the General Counsel.Stuart Bochner, Esq. (Horowik & Pollock), of South Orange,New Jersey, for the Respondent.Eric C. Stuart, Esq. (Peckar & Abramson), of River Edge,New Jersey, for the Respondent.DECISIONSTATEMENTOFTHE
CASEARLINEPACHT, Administrative Law Judge. Upon a chargefiled on May 7, 1993,1and amended on June 4, by Local285, Service Employees International Union, AFL±CIO,
CLC, a complaint issued on June 21, alleging that the Re-
spondent, Likra, Inc. d/b/a Mapleview Nursing Home vio-
lated Section 8(a)(1) and 5) of the National Labor Relations
Act by announcing that changes in the employees' health in-
surance plan were implemented and announcing and imple-
menting other changes without affording notice or an oppor-
tunity to bargain to the Union. The Respondent filed a timely
answer denying the substantive allegations.The case was tried in Pittsfield, Massachusetts, on April13, 1994, at which time the parties examined witnesses, pre-
sented documentary evidence, and had the opportunity to ex-
amine and cross-examine witnesses, present documentary
evidence, and argue orally. On the evidence presented in this
proceeding, and my observation of the witnesses' demeanor,
and after consideration of the General Counsel's and Re-
spondent's posttrial briefs, I reach the followingFINDINGSOF
FACTA. JurisdictionThe complaint alleges, and Respondent Likra did not deny,that it is a corporation with an office and place of business
in Washington, Massachusetts, which has at all material
times, been engaged in operating a nursing home. Annually,
at all material times, in conducting its afore-described busi-
ness, Respondent derived gross revenues in excess of
$100,000. Respondent also purchases and receives at its
Washington location goods and materials valued in excess of
$5000 directly from points outside the Commonwealth of
Massachusetts. Accordingly, I find that Respondent is an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act. In addition, I find that the
Union is a labor organization within the meaning of Section
2(5) of the Act.B. Alleged Unfair Labor Practices1. Respondent's purchase of MapleviewAt the hearing in this proceeding, the parties stipulatedthat Respondent purchased the assets of Mapleview from its
predecessor, Health Care and Retirement Corporation (HCR)
on March 1, 1993, and operated the nursing home from that 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
date forward without interruption of services.2Respondentretained almost all of the former HCR employees without re-
quiring them to reapply and maintained the same terms and
conditions of employment that prevailed under the prede-
cessor. Accordingly, the parties further stipulated that Re-
spondent is a successor employer which assumed HCR's bar-
gaining obligations.In addition to Mapleview, Respondent purchased fourother nursing homes from HCR. Local 285 represented the
service and maintenance employees at four of these facilities
and had collective-bargaining agreements in place at two of
them. Although the Union was certified as the collective-bar-
gaining agent for the Mapleview employees a year before the
acquisition, a labor contract had not yet been executed.On February 17, a month before the sale, union representa-tives for each of the four nursing homes met with Respond-
ent's president, Michael Koenig, and other management per-
sonnel and posed several requests. First, the Union asked to
negotiate a single contract for all four homes; second, that
the same terms and conditions of employment recently se-
cured for employees at one of the facilities be applied to the
Mapleview unit. Koenig promised to consider these re-
quests.32. Respondent introduces health insurance rateincrease
When employed by HCR, unit members could opt to havehealth insurance coverage through their employer with pre-
miums deducted from their wages under a plan provided by
Aetna. Insofar as the employees knew, Respondent main-
tained the same plan for approximately a month and a half
following its March 1 takeover. However, in early to mid-
April, Respondent distributed materials to unit members
which indicated that a new policy with steeply increased pre-
miums under a different provider, Great West, had been im-
plemented as of April 1.4llll2Respondent asserts in its brief that HCR still operated Mapleview at theend of March, relying on an employee's testimony that the former HCR ad-
ministrator posted a notice at that time. Respondent apparently forgets that it
stipulated that it began operating the nursing home as of March 1. In light
of this stipulation, I assume that the employee erred in referring to the wrong
month.3By meeting with Local 285's bargaining agents on February 17 and agree-ing to consider their proposals, it is fair to conclude that Respondent tacitly
recognized the Union on that date.4The parties stipulated that the new premiums would increase as follows:Weekly Cost PerPersonOld Plan (Aetna)New Plan (GreatWest)
Single coverageÐ$13.36
Family coverageemployed lessthan 1 year$24.8260.92
employed 1±2years18.6245.69
employed 3±5years12.4130.46
employed 6 ormore years6.2115.23
Respondent failed to notify the Local in advance of thechanged health insurance coverage. In fact, the parties did
not discuss the matter until April 265when Michael Koenigand other management officials met with Union Agent Leslie
Lomasson and representatives of the other organized facili-
ties.Lomasson testified without controversion that during whatshe described as an informational meeting, Koenig explained
that a new plan under a different carrier had been instituted
as of April 1 which he hoped the Union would approve
retroactively. He said nothing about implementing changes in
the premium payments employees might be required to con-
tribute in the future.In response to Lomasson's inquiry, Respondent's manager,Myra Rivera, who participated in the meeting by telephone,
quoted premium rates which matched those previously given
to the employees. Although Lomasson told Koenig that the
Respondent was obligated to bargain about the matter, the
parties reached no agreement. Lomasson left the meeting be-
lieving that Respondent already had implemented the
changes.3. Respondent introduces two-tiered healthinsuranceplan
According to bargaining unit member Reeves, whenKoenig held his first staff meeting early in May and assured
the assembled employees that although ``the insurance had
changed the policies and procedures would stay the same.''
(Tr. 26.) However, some weeks later, a memo dated June 1
came to Reeves' attention in which Respondent described a
two-tiered health system to be implemented as of that date.
Specifically, the memo stated that the same rates would con-
tinue to apply for employees hired before April 1, while em-
ployees hired after that date would be subject to increased
rates.The parties stipulated that Respondent had not discussed atwo-tiered system with bargaining unit employees or union
agents before this memo was circulated. Lomasson added
that she learned that insurance rates for employees hired
prior to April 1 had not increased only a week before trial
in this matter.6DISCUSSIONA. IssuesThe foregoing facts give rise to the following issues:1. Whether Respondent initially assumed the predecessor'sterms and conditions of employment.2. Whether the Union waived its right to bargain over Re-spondent's announced changes in the unit employees' health
insurance coverage.3. Whether Respondent violated the Act by unilaterallyimplementing a two-tiered health insurance payroll deduction
plan.llll5Respondent's objection on hearsay grounds to testimony by the unionagent that a colleague told her in mid-April about the new health insurance
policy was granted. Accordingly, Respondent's attempt in its brief to rely on
testimony which it successfully excluded at the hearing cannot be coun-
tenanced.6Lomasson left the Union's employ in July. 137MAPLEVIEW NURSING HOME7Respondent argued in its brief that it was not responsible forposting the notice which read that conditions would ``continue as be-
fore,'' since it was posted by the predecessor. Respondent's argu-
ment does not hold water since it entered into a stipulation that
Likra assumed the management of the nursing home on March 1.
Moreover, Respondent never repudiated the message which, in fact,
corresponded to its practices after the takeover and, thus, ratified it.B. Analysis1. Respondent was not free to alter predecessor's termsand conditions of employment without bargainingOrdinarily, a successor is free to set initial terms on whichit will hire the predecessor's employees. NLRB v. Burns Se-curity Services, 406 U.S. 272 (1972). However, the successormust announce ``new terms prior to or simultaneous with
... the offer of employment.'' If such an announcement is

not forthcoming, the successor is obliged to maintain the sta-
tus quo whether or not a collective-bargaining agreement is
in place. Where there is no agreement, the terms and condi-
tions are those established by the predecessor's past prac-
tices. See Blitz Maintenance, 297 NLRB 1005, 1008 (1990),enfd. 919 F.2d 141 (6th Cir. 1990).In the instant case, Respondent neither announced nor im-plemented changes in any terms or conditions of employment
for a month after it began operating Mapleview. To the con-
trary, employees were notified that they would continue to
work ``as before.''7Not until April 15, a month and halfafter the purchase, did employees learn that Respondent in-
tended to alter their health insurance policy. Having failed to
alert the work force and the Union at the outset that changes
were in the offing, Respondent forfeited the opportunity to
do so without first notifying and providing the Union an op-
portunity to bargain before a proposed change could be im-
plemented. See Starco Farmers Market, 237 NLRB 373(1978).2. The Union did not waive its right to bargainThe General Counsel contends that Respondent misled theUnion into believing that the insurance rates were changed
early in April. Therefore, the Government submits that since
Respondent presented this change as a fait accompli, thereby
creating the impression that negotiations would be futile, it
cannot be said that the Union waived its bargaining rights.Respondent counters that it told the Union about a pro-posed change in the employees' health insurance coverage,not one which was already implemented. (Emphasis added.)
Consequently, Respondent insists that the Union waived
whatever rights it might have had by failing to request bar-
gaining about the new insurance plan with ``due diligence.''
W-l Forest Products Co., 304 NLRB 957, 960±961 (1991).To determine whether an employer has presented a unionwith a fait accompli, the Board looks for objective evidence.
Mercy Hospital of Buffalo, 311 NLRB 869, 873 (1993).More than enough objective evidence was presented in this
case to prove that the Respondent presented the Union with
what appeared to be a fait accompli. According to Union
Agent Lomasson's uncontroverted testimony, on April 26,
the announcement that increased employee contributions
under a new health insurance plan already were installed,
came from the highest authorityÐRespondent's president,
Koenig. Neither he nor any other witness for the Respondentattempted to contest Lomasson's testimony that at the April26 meeting, he sought retroactive approval from the Union
for the increased premium payments. Obviously, retroactive
endorsement is sought where actions have been taken; not
where they are merely proposed for the future. Moreover,
Respondent reinforced the notion that the changes were a fait
accompli when in answering Lomasson's questions, Myra Ri-
vera confirmed that the new plan had been implemented. An-
other Government witness, unit employee Reeves corrobo-
rated Lomasson's testimony by stating that she, too, was led
to believe that new higher premium contributions were insti-
tuted as of early April, leading her to transfer to a different
health plan. She did not learn that the premiums would re-
main the same for employees hired prior to April 1 until she
received a memo dated June 1. In short, Lomasson's under-
standing that sharply increased payments for health insurance
coverage were required as of April 1 was based on multiple,
uncontested, and objective sources.Respondent contends that since the rates for employeeshired prior to April 1 were not altered in fact, the Union bore
the burden of testing its willingness to bargain and failed to
do so. However, in South Carolina Baptist Ministries, 310NLRB 156, 189 (1993), the Board agreed with the adminis-
trative law judge, contrary to the Respondent's contention,
that notice of a unilaterally implemented change in a manda-
tory term of employment constitutes an unfair labor practice
even if no change actually was implemented. Having given
notice of a change which it indicated was in place at the be-
ginning of the month, Respondent relieved the Union of its
duty to request bargaining. Far from waiving its bargaining
rights, Lomasson reminded Koenig of Respondent's duty to
bargain, but to no avail. In the final analysis, Respondent
was guilty of committing an unfair labor practice when at an
April 26 meeting with the Union, it announced that a healthinsurance plan was in place with a new provider and in-
creased premium contributions, seeking approval for its act
nunc pro tunc.3. Respondent unlawfully implemented a two-tieredinsurance systemAn employer may reach a decision about a mandatory sub-ject of bargaining before consulting a union representative,
but must delay implementing that decision until it has noti-
fied and given an opportunity to request bargaining to the
Union. Mercy Hospital, supra at 873.On June 1, only a week after the Union alerted Koenig ofthe Company's duty to bargain about changes in insurance
coverage for unit employees. Respondent, without prior no-
tice, informed the work force and, at the same time, imple-
mented a two-tiered health insurance plan with higher rates
for those employees hired since April. For the same reasons
as set forth above, by unilaterally altering a mandatory sub-
ject of bargaining, Respondent again violated Section 8(a)(1)
and (5) of the Act.CONCLUSIONSOF
LAW1. The Respondent, Likra, Inc. d/b/a Mapleview NursingHome, is an employer within the meaning of Section 2(2),
(6), and (7) of the Act. 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the2. Local 285, Service Employees International Union,AFL±CIO, CLC is a labor organization within the meaning
of Section 2(5) of the Act.3. Since on or about March 1, 1992, the Union has beenthe exclusive bargaining representative for the following unit:All full-time and regular part-time service and mainte-nance employees, including nursing assistants, restora-
tive aides, activities assistants, laundry aides, house-
keepers, dietary aides, cooks and maintenance employ-
ees employed by Respondent at its Lover's Lane Road,
Washington, Massachusetts facility, but excluding of-
fice clerical employees, licensed practical nurses, reg-
istered nurses, social workers, professional ... mana-

gerial ... confidential employees, guards and super-

visors as defined in the Act.3. Respondent violated Section 8(a)(1) and (5) of the Actby failing to notify and provide an opportunity to bargain to
the Union before announcing on April 26 that it had imple-
mented unilaterally a changed health insurance program with
increased premiums for unit employees as of April 1, 1993.4. Respondent also violated Section 8(a)(1) and (5) of theAct by announcing and unilaterally implementing on June 1,
a new health insurance program for all employees hired after
April 1.5. The unfair labor practices described in paragraphs 3 and4, above, affect commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent engaged in the above-described unfair labor practices, I shall recommend that it be
ordered to cease and desist therefrom and take certain affirm-
ative action designed to effectuate the policies of the Act.Specifically, at the Union's request, the Respondent shallbe directed to rescind any unilateral changes in the unit em-
ployees' payments to a company health insurance plan which
it did not announce to the Union until April 2, 1993, and,
also the change announced and implemented on June 1,
1993. Further, I shall recommend that Respondent make af-
fected employees whole for any losses incurred by virtue of
its unilateral changes in their health insurance benefits or any
other terms and conditions of employment from March 1,
1993, until such time as it bargains in good faith with the
Union about this matter and reaches agreement or impasse.
Such payments shall be reimbursed in accordance with OgleProtection Service, 182 NLRB 682 (1970), enfd. 444 F.2d502 (6th Cir. 1971), plus interest as prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).In addition, I shall recommend that, at the Union's request,Respondent shall bargain with the Union as the exclusive
representative of the employees in the above-described ap-
propriate unit concerning terms and conditions of employ-
ment, in particular, any changes to the unit employees' health
insurance plan and, if an understanding is reached, embody
the understanding in a signed agreement. Lastly, Respondent
shall be ordered to post the notice attached hereto as an ap-
pendix.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, Likra, Inc. d/b/a Mapleview NursingHome, Washington, Massachusetts, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Since on or about April 1, 1993, and continuing todate, unilaterally departing from, and/or announcing the de-
parture from, the then prevailing health insurance plan and
premium payments for its employees in the below-decribed
unit, without granting prior notice and an opportunity to bar-
gain to the Union:All full-time and regular part-time service and mainte-nance employees, including nursing assistants, restora-
tive aides, activities assistants, laundry aides, house-
keepers, dietary aides, cooks and maintenance employ-
ees employed by Respondent at its Lover's Lane Road,
Washington, Massachusetts facility, but excluding of-
fice clerical employees, licensed practical nurses, reg-
istered nurses, social workers, professional ... mana-

gerial ... confidential employees, guards and super-

visors as defined in the Act.(b) In any like or related manner intefering with, restrain-ing, or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the above-described ap-
propriate unit concerning the terms and conditions of em-
ployment; in particular, any changes to the unit employees'
health insurance plan and premium payments, until agree-
ment or impasse is reached and, if there is an understanding,
embody it in a signed agreement.(b) At the Union's request, rescind the unilateral changesin the unit employees' terms and conditions of employment,
particularly changes in their health insurance plan and pre-
mium payments announced as implemented on April 1, 1993,
and those announced and implemented on June 1, 1993, and
make the affected employees whole for any losses they may
have incurred by virtue of such change until it bargains in
good faith with the Union until reaching agreement or im-
passe. The reimbursement of wages shall be computed in the
manner described in the remedy section of this decision.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Washington, Massachusetts, cop-ies of the attached notice marked ``Appendix.''9Copies of 139MAPLEVIEW NURSING HOMENational Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''the notice, on forms provided by the Regional Director forRegion 1, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where notices toemployees customarily are posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.